 Case 3:20-cv-00003-NJR Document 21 Filed 06/19/20 Page 1 of 2 Page ID #74
                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ILLINOIS

 KENNADO K. TAYLOR,
 #M235370,

                       Plaintiff,

 v.                                             Case No. 20-cv-00003-NJR

 DR. KARIMI, et al.,

                       Defendants.

                              ORDER OF DISMISSAL

ROSENSTENGEL, Chief Judge:

       This lawsuit was commenced by multiple plaintiffs pursuant to 42 U.S.C. § 1983,

the Americans with Disabilities Act, 42 U.S.C. §§ 12101-213, and the Rehabilitation Act

regarding the treatment they received at Chester Mental Health Center. On January 13,

2020, Plaintiff Kennado K. Taylor’s motion for leave to proceed in form pauperis (“IFP”)

was denied as he has “struck out” under 28 U.S.C. § 1915(g) and did not meet the

requirements of the imminent danger exception (Doc. 8). Taylor was ordered to pay the

filing fee of $400.00 and a signed complaint on or before February 10, 2020. He was

warned that failure to comply would result in him being dismissed from this action. Id.

       On May 19, 2020, the Court entered an order dismissing all Plaintiffs, except

Taylor, from this action, and granting Taylor additional time to pay his filing and file a

signed amended complaint. (Doc. 19). He was warned that as the only remaining Plaintiff

failure to do so would result in dismissal of the entire action.

       The deadline has passed, and Taylor has failed to pay the filing fee or file a signed

complaint. Therefore, this action is DISMISSED without prejudice for failure to comply

with an Order of this Court and for want of prosecution. See FED. R. CIV. P. 41(b); Ladien

v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994).
 Case 3:20-cv-00003-NJR Document 21 Filed 06/19/20 Page 2 of 2 Page ID #75
     Taylor is ADVISED that his obligation to pay the filing fee for this action was

incurred at the time the action was filed. Therefore, the filing fee of $400.00 remains due

and payable. See 28 U.S.C. § 1915(a)(1); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       The Clerk of Court is DIRECTED to enter judgment and close this case.

       IT IS SO ORDERED.

       DATED: June 19, 2020


                                                   ____________________________
                                                   NANCY J. ROSENSTENGEL
                                                   Chief U.S. District Judge
